Title: To John Adams from James McHenry, 22 November 1797
From: McHenry, James
To: Adams, John



Sir,
War Office, Novr: 22, 1797.

The inclosed copy of a letter to the Accountant for the department of War, dated the 11th: instant, with his answer of the same date, is respectfully submitted for your consideration. I have been induced to make this representation from the Accountant’s having refused to countersign a Warrant drawn by me agreeably, as I conceived, to my powers, and the practice of the Office; of the general object of which he was particularly informed, besides its having been expressed in the Warrant itself.
It may be proper at the same time to mention, as I have not taken notice of it in my letter to the Accountant aforesaid, that immediately after Mr. Lewis had acquainted me with his refusal to sign the Warrant, he signified to him that it had received his Signature and was ready for him, and that I recollect but one other demur by the Accountant, since my coming into Office. This was on a Warrant drawn in favor of the late Major General Wayne who could not join the Army without an advance of money; which was made to him accordingly.
I inclose also Mr. Lewis’s letters to me on the subject of the Warrant in question, dated the 1st: and 4th: of November instant, with sundry letters which will shew why the money was required and the special uses to which it is to be applied.
No: 1. a letter from Benjamin Hawkins dated the 20th: September, 1797, requiring money to be remitted to him to pay certain secret Pensions to certain Indians.
No: 2. a letter from the Secretary of War to Brigadier General Wilkinson, dated 16th: Octr: directing a reward to be paid to Indians who might detect and bring to any of the Posts, Spies or Emissaries.
No: 3. a letter from John Mc:Kee, one of the assistant Agents to the Cherokee Indians dated the 7th: June ultimo: Also a letter to Mc.Kee from the Secretary of War dated 25th: July
No: 4. a letter from the Secretary of War to Benjamin Hawkins, dated 8th: November, 1797.
No: 5. a letter from Do: to Mc:Kee, dated 8th: November.
No: 6. a letter from Do: to Brigadier General Wilkinson, dated 8th November.
No: 7. a letter from Do: to Major Constant Freeman Agent for the department of War in the State of Georgia, dated 8th: November, 1797.
I shall only add, that when I called for this money, I had fixed on Major Freeman to carry it, who was at Carlisle waiting the arrival of some Troops from the Sea-board, destined for the Mississippi: as these did not get forward as soon as I had calculated, that circumstance has enabled me, notwithstanding the delay occasioned by the Accountant, to send by him that part of it destined for Mr: Hawkins and Mr. Mc:Kee. That for General Wilkinson has been transmitted by his Brigade Major Lieut: Lovell.
I have the honor to be, Sir, / with the greatest respect, / Your obedient Servant.

James McHenry